   Case 1:18-cv-02603-JO Document 77 Filed 10/10/19 Page 1 of 1 PageID #: 417



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------------------- x
ELIANA GALAN and CAROLINA GUERRERO,                                       :
                                                                          : No. 18-cv-02603-JO
                   Plaintiffs,                                            :
 - against -                                                              :
                                                                          : NOTICE OF
CARLOS SEGARRA; LUZMILA SEGARRA; JUAN                                     : MOTION
CARLOS SEGARRA; CHIFLEZ CORP; and COSITAS                                 :
RICAS ECUATORIANAS CORP. d/b/a EL PEQUENO                                 :
COFFEE SHOP;                                                              :
                   Defendants.                                            :
------------------------------------------------------------------------- x
 PLEASE TAKE NOTICE that upon the Declaration of Mohammed Gangat, Esq. (and

 supporting exhibits), the Memorandum of Law in support, and all prior papers and proceedings

 herein, Plaintiffs Carolina Guerrero and Eliana Galan shall move this Court, before the

 Honorable James Orenstein, United States District Judge, in the District Court for the Eastern

 District of New York, 225 Cadman Plaza East, Brooklyn, New York, 11201, on such date and

 time as the Court shall determine for an order: (i) reconsidering the Court’s Order, dated

 September 13, 2019, and reissuing that Order to expressly state that the Court retains jurisdiction

 to enforce the settlement agreement entered into in this action for a period of not longer than

 sixty days following dismissal; and (ii) awarding the plaintiffs a judgment against the defendants

 in the amount of $25,000 with prejudgment interest, plus $3,920 in attorneys’ fees, or in the

 alternative reinstating this action and allowing the plaintiffs to continue prosecuting the action

 against and for other and further relief as this Court deems just and proper.

 Dated: New York, New York                       LAW OFFICE OF MOHAMMED GANGAT
        October 10, 2019
                                                         By: _______________________________
                                                                 Mohammed Gangat, Esq.
                                                      rd
                                                 675 3 Avenue, Suite 1810
                                                 New York, NY 10017
                                                 (718) 669-0714
                                                 mgangat@gangatllc.com
